Citation Nr: 1105589	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  06-34 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to exposure to herbicides.

2.  Entitlement to service connection for right lower extremity 
sciatica, claimed as secondary to diabetes mellitus.  

3.  Entitlement to service connection for erectile dysfunction, 
claimed as secondary to diabetes mellitus.  

4.  Entitlement to compensation benefits for diabetes mellitus 
pursuant to 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to July 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) above, which, in 
pertinent part, denied entitlement to service connection for 
diabetes mellitus, right lower extremity sciatica, and erectile 
dysfunction.  

In June 2007, the Veteran and his wife testified before the 
undersigned Veterans Law Judge at a Travel Board hearing.  A 
transcript of the hearing is associated with the claims file.  

In an October 2009 decision, the Board denied entitlement to 
service connection for diabetes mellitus, claimed as secondary to 
herbicide exposure, and entitlement to service connection for 
right lower extremity sciatica and erectile dysfunction, claimed 
as secondary to diabetes mellitus.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  The record contains a Court Order, 
dated August 2010, which remanded this appeal pursuant to the 
terms of a Joint Motion for Remand, which is also included in the 
record and will be further explained herein.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The August 2010 Joint Motion for Remand (JMR) reflects that 
additional development is necessary to decide this case.  
Specifically, the JMR ordered the Board to consider whether the 
Veteran's appeal included a claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 due to medical treatment provided at a 
VA Medical Center beginning in September 2003.  

Review of the record reveals that the Veteran has perfected 
appeals regarding the service connection and secondary service 
connection claims reflected on the title page of this decision.  

However, in September 2009, the Veteran's representative 
submitted a brief arguing that, while VA prescribed that the 
Veteran begin taking prednisone in December 2003 for a lung 
condition, the Veteran was taken off the medication because of 
weight gain, which gave the doctor a suspicion of diabetic 
reaction to the medication.  The representative further argued 
that the Veteran probably should not have been considered for 
prednisone in the first place, particularly given that diabetes 
is a common effect of prednisone.  See September 2009 Written 
Brief Presentation to the Board.  

As noted in the JMR, VA must apply a "sympathetic reading" to a 
lay person's pleadings in order to recognize the existence of 
claims that a pro se claimant would not be expected to clearly 
articulate.  See Ingram v. Nicholson, 21 Vet. App. 232, 255-56 
(2007).  The Board notes that the Veteran is not a pro se 
claimant, as he is represented by a Veterans Service 
Organization.  The Board also notes that, at the time of the 
October 2009 Board decision, neither the Veteran nor his 
representative had specifically raised or argued entitlement to 
benefits for the claimed disabilities on any basis other than as 
related to his military service, to include as secondary to 
herbicide exposure and/or a service-connected disability.  

Nevertheless, it appears that, when the Veteran appealed the 
October 2009 Board decision to the Court, he argued that his 
previous pleadings raised the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 for steroid-induced 
diabetes, as VA prescribed the steroid prednisone, which has been 
linked to the subsequent development of the Veteran's diabetes 
mellitus.  Given the contentions asserted in the September 2009 
Written Brief Presentation to the Board, VA's "sympathetic 
reading" doctrine, and the August 2010 JMR, the Board finds that 
the current appeal includes the issue of entitlement to 
compensation benefits for steroid-induced diabetes pursuant to 
38 U.S.C.A. § 1151.  See Chisem v. Gober, 10 Vet. App. 526, 527-
528 (1997); Allin v. Brown, 10 Vet. App. 55, 57 (1997); Browder 
v. Brown, 5 Vet. App. 268, 270 (1993) ("[Q]uestions settled on a 
former appeal of the same case are no longer open for review.... 
'the principle law of the case' has been applied to the 
application of the law in decisions of Federal courts in cases 
remanded to administrative agencies.").  

VA outpatient treatment records dated in May 2005 show that the 
Veteran was treated for sarcoidosis.  By history, the Veteran had 
been doing well until 1991 when a chest x-ray revealed something 
abnormal.  He then underwent a needle biopsy at Shands AGH in 
1993, at which time sarcoidosis was revealed.  The Veteran was 
placed on Prednisone, which helped his breathing but he started 
gaining weight (40 pounds) so he had to stop the medication after 
6 months.  He was then placed on different inhalers and other 
medicines; he began seeing a Dr. Sampson 3 years before because 
his insurance had changed.  The medical reports from any private 
treatment facilities have not yet been obtained and associated 
with the claims file.   

Because the Veteran has claimed that his right lower extremity 
sciatica and erectile dysfunction are secondary to his diabetes 
mellitus, the Board finds that these claims are inextricably 
intertwined with the claim of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151, as well as the claim of service 
connection for diabetes mellitus, claimed as secondary to 
herbicide exposure.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision cannot 
be rendered unless both issues have been considered).  Because 
the issues on appeal are inextricably intertwined, the Board is 
unable to render a final decision on the issues until all 
evidentiary development has been conducted as to each claim on 
appeal.  

In order to render a fully informed decision on the 1151 issue, a 
medical opinion is needed that addresses whether the Veteran's 
diabetes mellitus was caused by the treatment he received from VA 
and if his diabetes mellitus is due to negligence or other fault 
of VA or was not reasonably foreseeable.  See 38 U.S.C.A. § 1151; 
38 C.F.R. § 3.361.  There is no such medical opinion of record, 
and VA's duty to assist a claimant includes obtaining a medical 
examination and/or opinion when medical evidence is necessary to 
make a decision on the claim and the medical evidence of record 
is inadequate.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Therefore, the Board finds that a remand is 
necessary in order to decide the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.	Conduct all necessary developmental action 
to adjudicate the claim of entitlement to 
compensation for diabetes mellitus 
pursuant to 38 U.S.C.A. § 1151.  

The Veteran should be contacted for the 
complete contact information (names, 
addresses, dates of treatment) regarding 
his treatment for sarcoidosis.  He should 
be requested to complete release forms in 
order for the information to be obtained.  
All appropriate developmental action 
should be completed in order to obtain the 
relevant reports from the medical sources 
who have treated him for sarcoidosis, 
including Shands AGH and Dr. Sampson.     

2.	After the completion of the foregoing, 
obtain a medical opinion (from the 
physician who provided the May 2009 VA 
opinion or any other physician 
knowledgeable in steroid-induced diabetes) 
that addresses the following questions:

a.	Is it more likely than not (i.e., to 
a degree of probability greater than 
50 percent), at least as likely as 
not (i.e., a probability of 50 
percent), or unlikely (i.e., a 
probability of less than 50 percent) 
that the Veteran's diabetes mellitus 
is a result of (i.e., was actually 
caused by) the medication he was 
prescribed by VA in December 2003 to 
treat his sarcoidosis.  

b.	If the answer to the first question 
is in the affirmative, is it more 
like than not, at least as likely as 
not, or unlikely that the Veteran's 
diabetes mellitus was proximately 
caused by carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance of 
fault on the part of VA in 
prescribing the steroid prednisone 
for treatment of his sarcoidosis, or 
that his diabetes mellitus was the 
result of an event that was not 
reasonably foreseeable.  

c.	In answering the foregoing, the 
examiner is requested to consider and 
address the Veteran's medical history 
as it pertains to the development of 
his sarcoidosis and diabetes 
mellitus, including his history of 
being prescribed prednisone by a 
private health care provider, which 
was later discontinued due to weight 
gain.  

d.	If the foregoing questions cannot be 
answered on a medical or scientific 
basis and without invoking processes 
relating to guesses or judgment based 
upon mere conjecture, the examiner 
should clearly and specifically so 
specify in the report and explain why 
this is so.

3.	Thereafter, the issues on appeal should be 
readjudicated.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

